Title: To James Madison from James Monroe, 9 January 1804
From: Monroe, James
To: Madison, James


No. 19.
Sir
London January 9th. 1804.
Every circumstance that has come to my Knowledge since my last, tends to confirm the doctrine it contains, that no time was to be lost in taking possession of Louisiana after the exchange of ratifications. It gives me great pleasure to find that the President has adopted the most decisive measures for that purpose. I hope in the course of a few weeks to hear that the ceded territory is in our possession, and the jurisdiction of the U. States acknowledged in every part of it. Such a course of proceeding cannot fail to produce the best effect in Spain as to other points to be adjusted there, while I doubt not it will put an end to that in question. It is manifest that that power has long entertained a very incorrect idea of the respect which is due to the U. States. It is not difficult to trace the cause of the delusion; it is however more important to repair by a just & wise policy the ill effects of it. I am persuaded that when she sees the bold and manly conduct of our government, the charm will be broken. Her delusion must have been great or surely she would never have objected to our title to Louisiana, or taking possession of the territory, after ceding it to France for a fair equivalent of which she is possessed, announcing the cession and referring us to that power for Any portion of it which we might wish to acquire by purchase. I am inclined to think that the greater the extremity to which she proceeds in her pretensions or opposition, the better the effect will be in all the concerns connected with it. Something like a rupture may perhaps be necessary to give her a just view of our importance, and of the conduct she must pursue to preserve our friendship. Should she provok⟨e⟩ such an issue she will probably not be long in forming a just estimate of its dangers. In such a crisis she could expect aid from none. She would find France against her whose government in addition to the obligation by treaty to put us in possession, she must also have disgusted by her criticisms on the conduct of the First Consul in that transaction, and she would find Great Britain more disposed to profit of the ruptur⟨e⟩ at her expence, than to take her part against us. It has been hinted to m⟨e⟩ by a person who I presume talks at times with the ministry (being a member of parliament) that should we be involved in a quarrel with Spain, it might change the whole policy of this government towards that power. I have no doubt of the truth of the suggestion, which is further important as it goes to prove that Spain owes her present enjoyment of peace, to our adjustment with France, and the cession by the latter to the U. States of the territory, the transfer of which she so unjustly and imprudently opposes. I made no reply to the above insinuation, otherwise than by remarking, that it was to be hoped that Spain would have too just a view of Our rights and her interest, to give us any trouble in the affair. I have no direct communication with the ministry on the Subject, since I saw no motive for one. I am confident however from a variety of circumstances and consideration⟨s⟩ of the solidity of the opinions that are here advanced.
I have lately been advised by Mr Livingston that he had finally, tho’ with reluctance, joined me in the guarantee of 10 millions of livres in favor of France, respecting which you have had due information heretofore. My motive for that act has been alread⟨y⟩ too fully explained to require or admit much further illustration of it. I never doubted that our government would preserve the hold it had gained of that territory by our treaties with France, if in its power. I could see no danger of loosing it but by some dispute with France, which she might consider as absolving her from the engagement, and there was at the time the idea was adopted too much reason to apprehend if any thing should occur to inspire that sentiment, and the state of affairs change, that she would avail herself of it. Casualties might happen in many ways which might lay the foundation for such a dispute. The treaties might be delayed in their passage; the Congress might not be able to convene in time; the discussion might be prolonged beyond the term stipulated, and the laws not be passed in time; Obstacles in their nature transitory, for I was convinc’d that the correct judgment which our people have of their interest would finally prevail, and that the treaties would be adopted & executed on our part. A dispute with France on a ground which she might think solid, would place us where we were before the treaties were formed, and compell us either to abandon that vast and most valuable acquisition, or to seek it at the expence and hazard of a war. To suffer her to resume her rights over the territory, to establish colonies in it thro’ the whole extent of our western frontier, to controul the navigation of the Mississippi, with the exception of our vague and limited pretentions under our treaty with Spain, which might prove the cause of frequent disputes with military governors, and would be sure to be interrupted in every war by the enemies of France, were a part of a train of evils that were sure to result from the abandonment of our claim. Not only the sense of our government in all its branches, but of the whole American nation was pronounced against that state of things, in the strongest manner when I left America. The alternative of war was rejected in a manner equally decisive by the same authorities, while there was a hope of succeeding on fair and equa⟨l⟩ terms by negotiation. War could only be resorted to in case it still existe⟨d⟩ with this power; or in case of peace by engaging it to renew it; for singly it is not presumable that we would engage in one with both France and Spain. It was a contingency which merited attention, that in six months t⟨he⟩ existing contest might be at an end; and it could never be expected that this government would revive it, supposing that there was a just cause, at our instance, but in consideration of some important concessio⟨ns⟩ on our part. The result of every war is uncertain, but of none more so than of the present one, while the loss would be certain and heavy. Unhappy indeed would our condition be, if the menaces of an invasio⟨n⟩ of this country which produce so lively a sensation in every quarter were felt in equal degree in America: if our safety was made dependant or thought to be so, on the impregnable state of these islands, o⟨n⟩ the casualty of calms and storms, or the vigilance or negligence of mar⟨i⟩ners: to say nothing of the consequences of a successful attempt, which however improbable, is nevertheless possible: or even of the injuries which our commerce would receive in a state of war by the occlusio⟨n⟩ of profitable markets and the aggressions of privateersmen in the European and American Seas, exceeding perhaps in a single year the price which we give for the territory. These considerations with others whic⟨h⟩ it was unnecessary to dwell on, induced me to cling to the ground we had gained, and to strengthen, on the principles of the treaties, the obligations of France, legal, moral and honorary to fulfill them. By so doing I knew that I strengthened in equal degree the title of our government to our territory, who would of course, thus strongly supported by justice, be proportionally more decided in preserving it.
If France remained firm to her engagements which I supposed this act could not fail to promote, it seemed to me clear that the treaties would have their regular course, that we should acquire the territory, escape the war, and be assisted by her good offices in support of our other claims and interests which remained to be adjusted with Spain. This latter object had much weight in my deliberations on the subject. I could not doubt that such a proof of good faith, of confidence, and friendly regard on the part of our government would produce the desired effect in that respect, as in the one which was more immediately in view with the government of France. Whether my calculations have already been or may hereafter be in any degree verified, are points which it belongs not to me to decide.
The objections which Spain has urged to our title under France, present it is true a new topick to consideration. But as we know our title to be good, as the object is all-important and never to be relinquished, they furnished as I supposed only new and stronger motives for decision. If the President had relied on France to put us in possession of the territory, much time might have been whiled away in negociation, and every thing lost. But by taking immediate possession every thing is secured. The obligations of duty and of honor under the treaty & guarantee will thus have their full force with the First Consul; and it may be more easy as well as more agreeable to him to reconcile Spain to the event after it happens, than to compel her to adopt it. By that measure also the obligation of interest will likewise have its full force with him. He will not fail to anticipate the injury to which France must be exposed, in the present junction of affairs, by a war between the U. States & Spain. He would find too much cause to apprehend in such an event, howev⟨er⟩ unconnected our operations might be with those of Great-Britain, that it might produce a change in the conduct of the latter power towards Spain and induce it to declare war against her: an event which would give France much embarrassment, not simply b⟨y⟩ depriving her of the advantages which she derives from the neutrality of Spain, but by its tendency to connect us with Great-Britain in the war.
Should Spain be so rash and impolitick as to make it necessary for the President to take possession of the country by force, or to incur any extraordinary expence, I think the amount would be justly chargeable to France, nor have I any reason to suppose that the First Consul would hesitate to indemnify us. In strictness it would be chargeable to Spain, and most probably would be taken into accoun⟨t⟩ and provided for in our proposed treaty with her. In such an event it will merit consideration, whether a greater proportion of the stock than the sum guaranteed, should be transferred to France, ’till that adjustment is made with Spain; provided indeed the measure of the guarantee is approved by the governme⟨nt⟩ and it is deemed proper to transfer an equivalent amount. It is fair to presume that the act of guarantee and payment of the amount under it, in addition to the advantages originally contemplated by i⟨t,⟩ will give us a more safe and free scope of action, in relation to all the incidents which have or may occur, than we might otherwise have enjoyed: for example, should the conduct of Spain furnish a motive to the President for withholding the remaining stock or any portion of it untill a satisfactory explanation is obtained and arrangement made with Spain, that the delay will be more justifiable in itself and that it will be more easy to reconcile France to it, than had such guarantee not been given and payment made in consequence of it. These are topicks which will not fail to occur to our government and respecting which you will I doubt not give such orders as may be adapted to the existing state of affairs.
Mr Livingston observes that the guarantee was an act of confidence which he could not approve. Had there been no other motive for it, his objection would, I admit, have had much weight: but the measure never rested on that ground alone. I considered it one which was likely to do no harm, while much good was fairly to be expected from it. I concluded as heretofore observed, that our government would never loose the hold which we had gained of the territory by the treaty, to go afloat in pursuit of it by other experiments, and of course that the guarantee could do us no harm. My object was as has been sufficiently explained, to secure the ground it had gained against all contingencies, which I supposed was promoted by that measure; since by it the stipulations of the treaty were in a manner renewed, and the obligations of France to observe them under the circumstances attending the transaction increased. It may with propriety be observed, that in no instance, is it adviseable, in our transactions with foreign powers to shew that we distrust them. It is equally so to avoid the opposite extreme. After I had decided on the measure, on motives as I presumed sufficiently strong, I own that I endeavoured by the manner of executing it, to make it as honorable and satisfactory as I could, to the government of France. By so doing I thought I promoted all the objects that were contemplated by it, and in the degree the interest of my country. Before this reaches you it is probable that the President will have given his ultimate orders on all points that are connected with the treaty, in which, whether it be by my immediate agency or otherwise, that he may think I may be useful. I shall be happy to execute your instructions in the best manner in my power.
I forwarded you lately a copy of a communication whic⟨h⟩ I had presented to this government respecting the impressment of our Seamen, to which I am Sorry to add that I have not yet rece⟨ive⟩d an answer. The situation of the country, menaced dayly with an invasion, has rendered it impossible for me to press one. On the Subject of impressments I hope to be able to give you more satisfactory information hereafter. I am, Sir, with great respect and esteem, Your very obedient servant
Jas. Monroe
 

   
   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 12); letterbook copy (DLC: Monroe Papers). RC in a clerk’s hand, signed by Monroe; docketed by Wagner as received 14 Mar. For enclosures, see n. 3.



   
   Livingston to Monroe, 25 Nov. 1803, was enclosed in Monroe to JM, 12 Jan. 1804.



   
   See Monroe to JM, 14 Dec. 1803, and n. 3.



   
   Monroe enclosed (1) a copy of Livingston to Monroe, 8 Oct. 1803 (2 pp.), complaining of having received no letters from Monroe recently, stating that the French might not be willing to wait for the guarantee of the payment for Louisiana until news of the ratification of the treaty arrived, and remarking that since the arrival of William Maclure the claims commissioners had ceased hearing cases; (2) an extract from Monroe to Livingston, 29 Oct. 1803 (1 p.; docketed by Wagner as received in Monroe’s duplicate no. 19), replying to Livingston’s 8 Oct. letter, giving news of affairs in Great Britain and the U.S., and explaining that his busy schedule prevented him from writing often; and (3) a copy of Monroe to Livingston, 13 Jan. 1804 (4 pp.; docketed by Wagner as received in Monroe’s duplicate no. 19), reiterating the news of the ratification of the Louisiana Purchase treaty, noting that he had sent copies of all the correspondence between himself and Livingston about the guarantee to JM, enclosing copies of his letters from JM, and notifying Livingston of his plans to negotiate with Spain and Great Britain.


